107 F.3d 20
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Robert C. GARNETT, Sr., Petitioner-Appellant,v.John KUENHOLD, State of Colorado District Court Judge,Respondent-Appellee.
No. 96-1249.(D.C.No. 96-S-969)
United States Court of Appeals, Tenth Circuit.
Feb. 21, 1997.

Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Robert C. Garnett, Sr. appeals from the dismissal of a matter he filed in the district court entitled "Motion for Court Transcripts."   In that motion, Mr. Garnett urges the federal court to order the Twelfth Judicial District in the State of Colorado to provide court transcripts from four different trials in Colorado state court.  He alleges that the transcripts are necessary because he "is in the process of filing" a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, and other actions.  In short, Mr. Garnett has no case pending in federal court but has filed a motion for assistance in preparing a case to be filed.


4
After reviewing the papers submitted by Mr. Garnett, we conclude that the district court did not err in dismissing this proceeding or in finding that the proceeding, as framed by Mr. Garnett, is frivolous.


5
AFFIRMED. The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3